F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 6 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RETTA SEABOLT,

                Plaintiff-Appellant,

    v.                                                   No. 97-6180
                                                    (D.C. No. 95-CV-2042)
    HOUSING AUTHORITY OF THE                             (W.D. Okla.)
    CITY OF LAWTON, OKLAHOMA;
    CITY OF LAWTON, OKLAHOMA,

                Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Retta Seabolt appeals the district court’s order granting summary

judgment to defendants on her state claims of defamation and retaliatory

discharge. In the 42 U.S.C. § 1983 action filed in the district court, she also

alleged violation of her right to due process and equal protection. On appeal,

she has abandoned her federal constitutional claims. Therefore, we review the

Oklahoma state law claims and affirm.

      Plaintiff was the Executive Director of the Lawton, Oklahoma Housing

Authority until she was discharged on February 3, 1995, by the Housing Authority

Board (the Board). Prior to her termination, plaintiff filed a worker’s

compensation claim for work-related injuries. She claims she was retaliatorily

discharged in violation of Okla. Stat. tit. 85, § 5, for filing the worker’s

compensation claim. As regards her defamation claim, she alleges that Board

members falsely accused her of embezzling public funds.

      We review the grant of summary judgment de novo, applying the same

standard as the district court. See Applied Genetics Int’l, Inc., v. First Affiliated

Secs., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990). “Summary judgment is

appropriate when there is no genuine dispute over a material fact and the moving

party is entitled to judgment as a matter of law.” Russillo v. Scarborough,

935 F.2d 1167, 1170 (10th Cir. 1991). We consider the record in the light most




                                           -2-
favorable to the nonmoving party. See Deepwater Invs., Ltd. v. Jackson Hole Ski

Corp., 938 F.2d 1105, 1110 (10th Cir. 1991).

      On appeal, plaintiff asserts that summary judgment was inappropriate

because the following material facts were in dispute: (1) whether plaintiff was

an at-will employee, (2) whether defendants had a retaliatory motive in

discharging plaintiff, and (3) generally, defendants’ reasons and motives in

discharging plaintiff. She also claims that the district court’s finding that she had

proved a prima facie case in her workers’ compensation retaliatory discharge

claim required a jury determination of the ultimate issues, and the district court

failed to consider statements made about plaintiff after her termination before

granting summary judgment on her defamation claim. She asserts that the

government defendants are liable for the acts and statements of their members

and employees. The issue of whether plaintiff was an at-will employee was

pertinent only to her procedural due process claim which she does not raise on

appeal. Therefore, the issue is deemed waived. See State Farm Fire & Cas. Co.

v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994).

      Plaintiff’s argument that proof only of a prima facie case of retaliatory

discharge will defeat summary judgment ignores the rest of the burden-shifting

scheme employed to determine whether a case should be submitted to a jury.

In Buckner v. General Motors Corp., 760 P.2d 803 (Okla. 1988), the Oklahoma


                                          -3-
Supreme Court explained the proper series of proofs. The employee must first

establish a prima facie case. See id. at 806. Then the burden of production

“shifts to the employer to rebut the inference that its motives were retaliatory

by articulating that the discharge was for a legitimate non-retaliatory reason.”

Id. at 806, 807. If the employer carries this burden, the ultimate burden of

persuasion rests with the employee to establish that his or her “discharge was

significantly motivated by retaliation for [the] exercise of statutory rights,”

or that the employer’s proffered non-retaliatory explanation is “unworthy of

credence.” Id. at 807.

      Here, the district court held that although plaintiff had established a prima

facie case, she had failed to adduce evidence to rebut defendants’ non-retaliatory

reason for discharging plaintiff -- her failure to perform the duties of her position.

On appeal, she points to no evidence to contradict the district court’s conclusion,

other than to state that defendants did not present evidence of a non-retaliatory

reason for discharging her, see Reply Br. at 3, a statement not supported by the

record. Similarly, she claims that material facts were in dispute regarding

defendants’ motives and reasons for discharging her, but she points to no

evidence to support her argument. We decline to provide an argument for

plaintiff on appeal. See National Commodity & Barter Ass’n, Nat’l Commodity

Exch. v. Gibbs, 886 F.2d 1240, 1244 (10th Cir. 1989). Therefore, we hold that


                                          -4-
plaintiff’s proof of a prima facie case was insufficient to defeat summary

judgment.

      We next address plaintiff’s defamation claim. On appeal, she does not

challenge the district court’s findings that the statements made during the Board

meetings were absolutely privileged, see Okla. Stat. tit. 12, § 1443.1, or that her

stipulation that she was a public figure invoked the “actual malice” requirement

of New York Times Co. v. Sullivan, 376 U.S. 254 (1964). Rather, she alleges

that defamatory statements about her were made after she was discharged.

According to plaintiff, those statements need not have been made with “actual

malice.”

      We do not decide whether the “actual malice” requirement expired upon

plaintiff’s discharge because she identifies no statement made after that time.

Plaintiff’s only reference to the record to support this claim is to her own

deposition in which she described statements made during a Board meeting,

that the district court found to be absolutely privileged. Moreover, the record

indicates that the Board meeting occurred before plaintiff’s termination. Plaintiff,

as appellant, must provide essential references to the record to carry her burden

of proving error. See S.E.C. v. Thomas, 965 F.2d 825, 827 (10th Cir. 1992).

Although it is not the court’s duty to “sift through” the record to find support for

plaintiff’s arguments, see id., we have reviewed the materials submitted and have


                                          -5-
found no reference to any defamatory statement made about plaintiff after she was

discharged. Accordingly, plaintiff has not demonstrated that the district court

erred in entering summary judgment on her defamation claim.

      Because we conclude that the district court correctly granted summary

judgment to defendants, we need not address plaintiff’s governmental immunity

argument.

      AFFIRMED.

                                                    Entered for the Court



                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                         -6-